Citation Nr: 1435568	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the character of the appellant's discharge is a bar to entitlement to Department of Veterans Affairs (VA) benefits, other than medical care under Chapter 17, Title 38, United States Code. 

2.  Entitlement to VA compensation based on prior claims for service connection for multiple disorders, inclusive of hepatitis, an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), associated alcohol and drug addiction, and a hernia; and temporary total ratings based on periods of hospitalization.  

3.  Entitlement to VA nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to July 1971.  The character of service was found by the service department to be under other than honorable conditions.  

By its decision of November 2010, the Board of Veterans' Appeals (Board) determined that the character of the appellant's discharge was a bar to VA benefits.  That denial was then appealed to the U.S. Court of Appeals for Veterans Claims (Court) and the Court by its memorandum decision of April 2012 vacated the Board's decision and remanded the matter to the Board to ensure compliance with the VA's duties to notify and assist claimants for VA benefits.  Upon return of the case to the Board, the Board in May 2013 remanded the matter to the Agency of Original Jurisdiction (AOJ) and following the AOJ's completion of the requested development actions set forth by the Board, the case has once again been returned to the Board for further review.  

Notice is taken that the appellant was afforded a hearing before the Board, sitting at the RO in August 2010, by an individual who is no longer employed by the Board.  Notice of that fact was provided to the appellant in June 2014 and, in response, he indicated that he did not wish to appear for any further hearing.  

The issues of the appellant's entitlement to VA compensation and pension, as identified on the title page of this decision, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The appellant was discharged from military service under conditions other than honorable based on willful and persistent misconduct.  

2.  Medical evidence establishes that the appellant was insane at the time he committed inservice acts which were the basis of his other than honorable discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge is not a bar to entitlement to VA benefits, other than medical care under Chapter 17, and he qualifies as a Veteran for purposes of eligibility for VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In light of the favorable decision, the duties notify and will not be further discussed.   

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits, one being statutory bars found at 38 U.S.C.A. § 303(a)  and 38 C.F.R. § 3.12(c), and the other being regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

An "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The burden is on the appellant to submit competent medical evidence that he was insane at the time of the offense.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995); Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

In this case, the appellant committed offenses which led to his other than honorable discharge in 1971 involving sleeping while on guard duty in Vietnam during April 1971, possessing heroin in May 1971, and being found in an unauthorized location in June 1971.  The cumulative result of these offenses was that a Special Court Martial was recommended.  The record reflects that the appellant, in a desire to avoid that judicial proceeding, accepted an undesirable discharge to avoid trial.  It further indicates that the appellant's commanding officer, a Captain in the Ordnance Corps, in July 1971 noted that the character of the appellant's military service prior to the offense charged had been very poor.  He further recommended that the appellant be separated from military service under AR 635-200, although in June 1971 had not recommended that the appellant be eliminated from military service under AR 635-212.  

Service examination and treatment records are negative for pertinent complaints or findings until the time of the conduct of a separation examination in July 1971.  At that time, clinically there was noted to be mild situational depression and complaints of headaches, dizziness or fainting spells, shortness of breath, chest pain or pressure, leg cramps, frequent or painful urination, frequent trouble sleeping, and depression or excessive worry, among others.  There is also on file a referral for a psychiatric evaluation for a discharge pursuant to AR 635-200 with provisional diagnoses of rule out a character disorder and mild depression secondary to situations; the evaluation was completed in July 1971 by a Staff Sergeant, without notation as to its result.  

Of record is a July 2004 statement from a VA clinical social worker indicating that the appellant had undergone evaluation and treatment by multiple VA mental health professionals for PTSD.  That statement is echoed by many reports of treatment compiled by VA, including records of multiple hospitalizations, for management of the appellant's PTSD and polysubstance abuse, among various other disorders.  Also on file is a July 2011 report from a treating VA psychiatrist who noted the appellant's participation in an inpatient PTSD program during June and July 2011 and set forth the history conveyed to him by the appellant regarding his inservice psychiatric difficulties, the circumstances leading to his undesirable discharge, and postservice manifestations.  

More to the point of whether insanity was present, there is of record a statement, dated in October 2005, from a private treating psychologist in which it was indicated that the appellant had been temporarily insane at the time of his election to receive an undesirable discharge in lieu of a Special Court Martial.  The psychologist stated that the reasons for his opinion were that the appellant did not understand the implications of his discharge, and that he had not developed the psychological tools which would better enable him to cope with the continuous pressure of service in Vietnam.  The psychologist further stated that the appellant turned to drugs in order to avoid the intense anxiety associated with service in a combat zone and concluded that the appellant's age, encouragement from peers, and lack of insight into his situation all contributed to him being temporarily insane at the time of his undesirable discharge.  

In his further report, dated in April 2013, that same psychologist stated that on the basis of his review of the claims folder the appellant's inservice symptoms of trouble sleeping, depression, worry, chest pressure, shortness of breath, and headaches were more than likely the incipient manifestations of his PTSD and that his substance abuse while in Vietnam marked his initial entry into depression, which later evolved into PTSD.  He further found that the sleeping on guard duty and heroin offenses, to which notably the appellant had admitted, were clear deviations from his normal behavior and a significant departure from accepted standards of the military community.  The appellant's misconduct in service was specifically attributed to mental disease and associated insanity.  His use of illicit drugs and alcohol were in the psychologist's opinion a symptom of major depression and not mild situational depression as indicated to have been present in July 1971.  He also reiterated his prior opinion, based on a further review of service and postservice records, that the appellant could easily be found to have been insane due to PTSD and its various symptoms at the time of his dishonorable discharge from service.  

Also of record are April 2013 reports of another private consulting psychologist and a private clinical counselor who personally evaluated the appellant and reviewed his service and postservice records.  Those medical professionals concluded that the appellant had PTSD and a major depressive disorder of service origin, as well as borderline intellectual functioning, in combination with a polysubstance abuse that became an addiction in Vietnam in an attempt to self-medicate for ongoing mental health issues.  In the examiners' view, the presence of severe mental distress, recurring exposure to war trauma, and a complete inability to cope led to the appellant's mental breakdown in service, to drug and alcohol abuse and other, maladaptive means to cope with symptoms of PTSD, to a compromise of his ability to process horrific experiences with an intelligence quotient of 85 and achievement of but a Category IV level on the Armed Forces Qualification Test, and to other instances of behavioral disturbances and misconduct.  The fact that the appellant allowed himself to fall asleep, endangering both himself and others, was found by the examiners to manifest definite psychological and physical impairment.  

According to the examiners, with impaired intelligence the appellant was unable to trust his own judgment, but relied on the judgment of others in order to survive and at that time his peers were utilizing illicit substances and alcohol to cope with the terror and horror of war.  From the examiners' perspective, the appellant did not understand the full ramifications of acceptance of an other than honorable discharge due to his loss of understanding caused by his mental health issues and intellectual limitations.  He lacked the necessary capacity and judgment to make an informed decision in choosing an undesirable discharge with its lifetime implications over a trial by Special Court Martial on the basis of severely impaired functioning and judgment, poor decision-making skills, and borderline intellectual functioning, which were compounded by war trauma, drug dependency, PTSD, and depression.  In their opinion, the appellant took the option which removed him immediately from that environment involving severe depression and PTSD and returned him home earlier than had been anticipated.  

The record also includes a variety of statements from the appellant's spouse, mother, and various other family members and friends attesting to the effects of the appellant's wartime experience both in terms of the treatment needed by the appellant after service and its negative impact on his functioning and his family.  

Per the VA's General Counsel, substance abuse does not entail the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity outlined in 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97 (May 22, 1997).  That notwithstanding, the appellant's drug abuse is but a single facet of his deterioration in functioning during service and, here, there is ample medical evidence that the appellant was rendered insane as provided by 38 C.F.R. § 3.354 on the basis of severe psychiatric impairment caused by diagnosed entities, as well as impaired intellectual capacity and ongoing polysubstance abuse, if not addiction.  No medical professional has to date entered a specific finding that in fact the appellant was sane at the time he committed the charged offenses or at the time he agreed to accept an undesirable discharge, although it may be inferred that the psychiatric technician who evaluated the appellant presumably determined that insanity was not present, given that the undesirable discharge was later issued pursuant to AR 635-200.  

On that basis, the Board finds that a preponderance of the evidence is to the effect that the appellant was insane at the time he committed those offenses leading to his other than honorable discharge and, accordingly, there is no bar, be it statutory or regulatory, for his eligibility to VA benefits based on the character of his military service.  Thus, inasmuch as the appellant was not discharged under dishonorable conditions, his character of discharge does not bar entitlement to VA benefits and the appellant has achieved the status of "Veteran." 


ORDER

The character of the appellant's discharge from service is not a bar to VA benefits; the appeal is allowed to this extent only.  


REMAND

The Veteran has previously filed claims for service connection for service connection for multiple disorders, inclusive of hepatitis, PTSD and by extension any and all acquired psychiatric disorders per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), alcohol and drug addiction, and a hernia, as well as one or more temporary total ratings based on hospitalization, and VA pension.  Such claims were denied on the basis of the character of his discharge from military service to which the Veteran has disagreed, and, inasmuch as that characterization of the Veteran's service is no longer a bar to VA compensation and/or pension, a statement of the case needs to be issued as to those pending claims that addresses the merits of those claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this portion of the appeal is REMANDED for the following action: 

Readjudicate the Veteran's pending claims for entitlement to service connection for hepatitis, any and all acquired psychiatric disorders including PTSD and a major depressive disorder, associated alcohol and drug addiction, and a hernia; to temporary total ratings based on hospitalizations; and to VA pension, and if any benefit sought continues to be denied, provide him with a statement of the case and advise him of the necessity of perfecting his appeal, if so desired, by the timely submission of a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


